UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6083


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

MICHAEL PAUL GALLIMORE,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr.,    Senior    District   Judge.        (1:09-cr-00116-NCT-1;
1:11-cv-00850-NCT-JEP)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Paul Gallimore, Appellant Pro Se.    John W. Stone, Jr.,
Acting United States Attorney, Robert Michael Hamilton, Harry L.
Hobgood,   Angela  Hewlett   Miller,   Assistant  United  States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Paul Gallimore seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

granting in part and denying in part his 28 U.S.C. § 2255 (2012)

motion.     Gallimore was convicted of conspiracy to distribute 500

grams      or    more      of    cocaine,        in    violation        of    21    U.S.C.

§§ 841(b)(1)(B), 846 (2012) (count one), and possession of a

firearm     by    a     convicted     felon,      in     violation      of    18    U.S.C.

§§ 922(g)(1), 924(a)(2) (2012) (count three), and was sentenced

to 169 months’ imprisonment on count one and a concurrent term

of   120   months’      imprisonment        on   count       three.     In    the   § 2255

proceeding, the district court granted Gallimore relief on his

claim     seeking     vacatur    of   his    conviction        on     count   three *   but

denied     relief     on   the   remainder       of    his    claims,    including      his

request that the court hold a resentencing hearing with respect

to count one.         Gallimore confines his appeal to the portion of

the district court’s order denying relief on his request for a

resentencing hearing with respect to count one.

      *
       The district court vacated Gallimore’s conviction on count
three    after   determining   that   it    was    invalid  under
United States v.   Simmons,  649 F.3d 237    (4th   Cir. 2011)
(en banc), dismissed the indictment as to this count, directed
the entry of a corrected judgment reflecting only Gallimore’s
conviction and sentence under count one, and directed that any
money paid by Gallimore toward the special assessment for count
three be returned to him or credited to any other debt he owed
the court.


                                             2
       This portion of the district court’s order denying § 2255

relief to Gallimore is not appealable unless a circuit justice

or    judge    issues     a    certificate       of    appealability.         28    U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Gallimore has not made the requisite showing.                            Accordingly, we

deny Gallimore’s motion for a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions       are   adequately        presented       in    the

materials      before     this    court     and       argument   would     not     aid    the

decisional process.

                                                                                 DISMISSED

                                             3